Title: The American Commissioners to the Massachusetts Board of War, 17 February 1778
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John
To: Massachusetts Board of War


Gentlemen
Paris Feby. 17 1778
This will be handed you by Capt. Courter who goes express with our Dispatches to Congress and is to inform you that we have wrote by the Capt. of the Frigate in which Capt. Courter takes Passage, for you to Pay the Capt. of said Frigate the Sum of 15,000 Livres money of France which Letter of ours we are Confident will meet with due honor; and we have further to ask you to furnish Capt. Courter with every thing necessary for his making the greatest Dispatch on his way to Congress. We most Cordially Congratulate you on the very favourable turn which American affairs have lately taken and have the honor to remain with great Esteem Gentlemen Your &c.
B.FS.D.
Hon’ble the Committee of War at Boston.
